238 S.W.3d 745 (2007)
STATE of Missouri, Respondent,
v.
Torey L. MILLER, Appellant.
No. ED 88503.
Missouri Court of Appeals, Eastern District, Division Three.
November 13, 2007.
Maleaner Harvey, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Linda Lemke, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Torey L. Miller ("defendant") appeals the judgment on his conviction of one count of assault of a law enforcement officer in the first degree and one count of armed criminal action. Defendant claims the trial court erred in prohibiting him from mentioning a prior trial on the charges and in overruling his objections to the admission of testimony regarding his alleged drug use.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).